ORDER

PER CURIAM:
AND NOW, this 24th day of June, 1999, Joseph F. Manson, III, having had his license to practice law in the Commonwealth of Virginia revoked by Order of the Virginia State Bar Disciplinary Board dated March 21, 1997; the said Joseph F. Manson, III, having been directed on April 6, 1999, to inform this Court of any claim he has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Joseph F. Manson, III, is disbarred from the practice of law in this Commonwealth, and he shall comply with all the provisions of Rule 217, Pa.R.D.E.